Citation Nr: 1418879	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  11-31 309	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May 1972 to August 1975.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) regional office in St. Paul, Minnesota (RO).  

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO in August 2012, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The most probative, competent, and credible evidence of record demonstrates that it is at least as likely as not that the Veteran has tinnitus that is causally related to active service.  

2.  The most probative, competent, and credible evidence of record fails to demonstrate that it is at least as likely as not that the Veteran has bilateral hearing loss that is causally related to active service.  


CONCLUSIONS OF LAW

1.  The Veteran's tinnitus was incurred in active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.309 (2013).  

2.  Bilateral hearing loss disability was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2013).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2012).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the RO sent the Veteran a letter in April 2010, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection for the disabilities at issue.  In compliance with the duty to notify, the Veteran was informed in the letter about disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In accordance with the requirements of VCAA, the April 2010 letter informed the Veteran what evidence and information he was responsible for and the evidence that was considered VA's responsibility.  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  The Veteran's service treatment records, relevant VA treatment reports, and reports of VA evaluations, with nexus opinions, are of record, including VA opinions dated in June 2010 and September 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the June 2010 VA examination obtained in this case is adequate, as it involves review of the claims file, relevant examination of the Veteran, and an opinion with rationale on whether the Veteran has the disabilities at issue due to service.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the service connection issues decided on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided herein.  The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his August 2012 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2013) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative and the undersigned asked questions to ascertain the etiology of the disabilities at issue.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).



Analysis of the Claims

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He contends that these disabilities are causally related to noise exposure in service.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

Service connection may be presumed for certain chronic diseases, such as sensorineural hearing loss, that are manifested to a compensable degree within one year after separation from service.  38 U.S.C.A. § 1101, 1112 (West 2002);  38 C.F.R. § 3.307, 3.309(a) (2013).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  
Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

The Veteran's service treatment records do not reveal any complaints or clinical findings of a hearing loss.  Audiograms in January 1972, June 1973, December 1973, February 1975, and July 1975 show pure tone thresholds from 500 to 4000 hertz of 15 decibels or lower.  

The Veteran complained on VA hearing loss and tinnitus questionnaires in September 2009 that he incurred hearing loss and tinnitus in service as the result of exposure to acoustic trauma.

The Veteran complained on VA audiological evaluation in June 2010 of bilateral hearing loss and recurrent tinnitus.  An audiogram showed bilateral hearing loss beginning at 3000 hertz.  After review of the claims files and examination of the Veteran, the audiologist determined that the Veteran did not have a hearing loss or tinnitus caused by or the result of noise exposure in service because there was no evidence of hearing loss on service audiograms, because a normal audiogram subsequent to the noise exposure would verify that hearing had recovered without permanent loss, and because the Veteran reported that his tinnitus began in the early 1980s.  

A different VA audiologist concluded in September 2011, after review of the record, that she could not determine whether the Veteran's tinnitus was due to service without resorting to speculation but that it was not as likely as not that the Veteran's current hearing loss was causally related to service acoustic trauma because there was no significant threshold shift in the service audiograms.

The Veteran testified at his travel board hearing in August 2012 that he was exposed to significant acoustic trauma in service as a field artillery officer in the United States Marine Corps without hearing protection and that what he actually told the VA examiner in June 2010 was that his tinnitus got real bad in the 1980s not that it began in the 1980s.

Based on the above evidence, the Veteran's current bilateral hearing loss is not due to exposure to acoustic trauma in service.  His hearing was within normal limits on service audiograms, including in July 1975.  The initial post-service medical evidence of hearing loss was not until June 2010, which is many years after service discharge.  Moreover, the only nexus opinions on file, in June 2010 and September 2011, which are based on a review of the record and audiological evaluation of the Veteran, are against the claim for service connection for bilateral hearing loss.  The June 2010 VA examination report states that a normal audiogram taken after noise exposure would indicate that there was no permanent loss.  The Board finds this opinion to be the most probative because a rationale is provided that does not rely solely on the absence of hearing loss shown in service, but also on the fact that a return to normal hearing post exposure indicates no permanent damage.

The Board has taken the written statements by and on behalf of the Veteran into consideration in this case.  While the Veteran is competent to report his hearing symptoms, he is not competent to opine that he currently has defective hearing under the applicable VA definition due to service exposure to acoustic trauma.  He has not had medical training necessary to opine on such a complex medical matter which requires technical and medical knowledge and testing.  The Board finds that the probative evidence of record weighs against the claim for service connection for bilateral hearing loss.  In other words, despite exposure to acoustic trauma in service, the preponderance of the most probative evidence, as discussed above, does not show that the Veteran has current bilateral hearing loss disability at least as likely as not due to service.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Consequently, service connection for bilateral hearing loss is denied. 

With respect to the claim for tinnitus, the Veteran has contended that he has had tinnitus since exposed to acoustic trauma in service.  Although it was reported on VA evaluation in June 2010 that the Veteran indicated that his tinnitus did not begin until the 1980s, the Veteran testified at his August 2012 hearing that he actually said that his hearing got real bad in the 1980s.  In fact, the Veteran indicated in his September 2009 tinnitus questionnaire, which is prior to the June 2010 evaluation, that his tinnitus began in 1974, which is while he was still in service.  

The Court of Appeals for Veterans Claims (Court) has specifically held that a Veteran is competent to testify that he experienced an audible sound in his ears in service and had experienced this sound in his ears ever since service.  See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The Federal Circuit has held that a layperson, such as the Veteran, is competent to provide a medical nexus when he or she is competent to both diagnose a disability, and report continuity of symptomatology associated with that disability since the onset of the disability.  See Davidson, 581 F.3d at 1316.  The Veteran is competent and credible to state that he first experienced tinnitus in service and has experienced it consistently since service.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that because the weight of such evidence is at least in approximate balance, the claim for service connection for tinnitus will be granted on this basis.  38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


